       Case: 1:18-cv-06918 Document #: 7 Filed: 11/19/18 Page 1 of 3 PageID #:19



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


GLENDA R. LAWSON                                     )
                                                     )
        Plaintiff,                                   )
                                                     )             Case No.: 1:18-cv-06918
v.                                                   )
                                                     )
MANDARICH LAW GROUP, LLP                             )
                                                     )
        Defendant.                                   )

                        UNOPPOSED MOTION FOR EXTENSION OF TIME
                            TO ANSWER OR OTHERWISE PLEAD

        Defendant, MANDARICH LAW GROUP, LLP, by and through its undersigned counsel,

respectfully requests that this Honorable Court grant a twenty-one (21) day extension of time, up to and

including December 14, 2018, to file a responsive pleading to Plaintiff’s Complaint, and in support thereof,

states as follows:

        1.       On October 15, 2018, Plaintiff filed a Complaint purporting to state a claim under the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq.

        2.       On November 1, 2018, Plaintiff effected service of the Complaint onto Defendant, making

its responsive pleading due November 23, 2018. See Dkt. 6.

        3.       Counsel for Defendant necessitates additional time to investigate the allegations in the

Complaint prior to filing its responsive pleading.

        4.       Defendant’s counsel has conferred with Plaintiff’s counsel and Plaintiff’s counsel has agreed

to the twenty-one (21) day extension.




                                                      1
      Case: 1:18-cv-06918 Document #: 7 Filed: 11/19/18 Page 2 of 3 PageID #:20



           5.    Federal Rule of Civil Procedure 6(b) gives the Court discretion to grant a motion to extend a

deadline for good cause before the deadline expires. The deadline to file a responsive pleading has not yet

expired.

           6.    This motion is made is in good faith and good cause exists to grant this unopposed motion

as the extension will enable Defendant’s counsel to assemble necessary information to provide its response to

Plaintiff’s Complaint.

           7.    This is Defendant’s first request for an extension, is not meant for purposes of

unnecessary delay and will not prejudice any party in the litigation.

           WHEREFORE, Defendant, MANDARICH LAW GROUP, LLP, respectfully requests this

Honorable Court to grant a twenty-one (21) day extension of time, up to and including December

14, 2018, to file its responsive pleading to Plaintiff’s Complaint.

Dated: November 19, 2018                                   Respectfully Submitted,
                                                           MANDARICH LAW GROUP, LLP

                                                           By: /s/ Kevin S. Borozan
                                                           Kevin S. Borozan
                                                           Messer Strickler, Ltd.
                                                           225 W. Washington St., Suite 575
                                                           Chicago, IL 60606
                                                           (312) 334-3474 (direct)
                                                           (312) 334-3473 (fax)
                                                           kborozan@messerstrickler.com




                                                      2
      Case: 1:18-cv-06918 Document #: 7 Filed: 11/19/18 Page 3 of 3 PageID #:21



                               CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, I electronically filed the foregoing with the

Clerk of the District Court using the CM/ECF system, which will send notification of such filing

to the attorneys of record.

                                                   By: /s/ Kevin S. Borozan
                                                   Kevin S. Borozan
                                                   Messer Strickler, Ltd.
                                                   225 W. Washington St., Suite 575
                                                   Chicago, IL 60606
                                                   (312) 334-3474 (direct)
                                                   (312) 334-3473 (fax)
                                                   kborozan@messerstrickler.com




                                               3
